Citation Nr: 1507223	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep condition.

2.  Entitlement to service connection for a stomach condition.

3.  Entitlement to service connection for tremors.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of service connection for a stomach condition and tremors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A sleep disability has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2010 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service private and VA treatment records have also been obtained.

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of a sleep condition.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met.


II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran contends that service connection is warranted for a sleep condition.  

There is no competent evidence that the Veteran currently suffers from any diagnosed sleep condition.  The Veteran denied having a history of sleep apnea during VA treatment in July 2013 and a VA treatment record dated June 2011 stated that the Veteran did not have sleep apnea.  The medical evidence shows only a symptom of sleep disturbance connected to his diagnosed PTSD, there were no objective findings or diagnosis of any sleep condition.  

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence that the Veteran has had the claimed disability at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran currently has diagnosed sleep condition falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In the absence of evidence of a current disability, the preponderance of evidence is against the claim for service connection of a sleep condition; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a sleep condition is denied.


REMAND

The Veteran claims that he has had stomach problems since service.  In January 2010, the Veteran was afforded a VA examination for his claimed stomach condition.  The Veteran has been diagnosed as having chronic, moderate to severe gastroesophageal reflux.  The examiner opined that this condition was less likely than not related to the epigastric distress the Veteran reported while on active duty.  The examiner, however, failed to provide adequate rationale for this opinion and did not appear to properly consider the Veteran's lay statement regarding his history of stomach symptoms. 

Regarding his diagnosed essential tremors, the Veteran asserts that he began to have tremors during service after surviving a fire aboard his ship, which was found to have caused his service-connected posttraumatic stress disorder (PTSD).  An April 2013 VA mental health treatment report discussed the Veteran's tremors stating that two years ago a neurologist was unable to find the reason for it and the tremors may be related to his history of alcohol abuse.  In September 2013, it was noted that the Veteran was seen by a neurologist in May 2012; the neurology report is not contained in the record.

As the evidence is inadequate to decide the claims, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion and obtaining the neurological report.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities, including the May 2012 neurological report.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for an examination by an appropriate medical professional(s) to determine the etiology of his stomach condition and tremors disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed stomach condition and tremors either commenced during the Veteran's military service or is otherwise related to the Veteran's period of active service, including the inservice fire.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after the above development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


